COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN THE INTEREST OF

E.K.S. AND B.P.H., IV, CHILDREN.

§
 
§
 
§
 
§
 
§

§


No. 08-10-00268-CV

Appeal from
 109th District Court

of Andrews County, Texas

(TC # 18,037)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal.  We grant the
motion and dismiss the appeal with prejudice.  

November 30, 2010                                                     
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.